

115 HRES 712 IH: Expressing the sense of the House of Representatives that the Senate should immediately change its rules and end the “modern” filibuster.
U.S. House of Representatives
2018-01-22
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV115th CONGRESS2d SessionH. RES. 712IN THE HOUSE OF REPRESENTATIVESJanuary 22, 2018Mr. Messer (for himself, Mr. Cramer, Mr. Jody B. Hice of Georgia, Mr. Biggs, Ms. Cheney, Mr. Griffith, and Mrs. Black) submitted the following resolution; which was referred to the Committee on RulesRESOLUTIONExpressing the sense of the House of Representatives that the Senate should immediately change its
			 rules and end the modern filibuster.
	
 Whereas the Senate rules first allowed the use of the filibuster in 1806 to ensure that the minority party in the Senate was heard and understood before a vote was taken on a particular issue;
 Whereas in 1917, the Senate adopted a procedure known as the cloture vote to end a filibuster if a supermajority of Senators voted to end debate;
 Whereas in 1975, the Senate created the modern filibuster when it changed its rules to allow other business to be conducted while a filibuster was underway, eliminating the need for an individual Senator to stand on the Senate floor and make the case to their colleagues and the American people why a specific piece of legislation should not be debated and voted on;
 Whereas the filibuster has been used more than 1,300 times since 1917, with 413 of those times occurring from 1917–1990 and more than 600 of those times occurring since 1990;
 Whereas the modern filibuster is not used to extend debate or stall a vote, but rather to block the Senate’s Motion to Proceed, preventing legislation from being debated or voted on at all; and
 Whereas during the 115th Congress, the House of Representatives has passed twelve appropriations bills to fund Government agencies for fiscal year 2018 but Senate Democrats have blocked each Government funding bill, preventing debate or a vote on a single measure: Now, therefore, be it
	
 That it is the sense of the House of Representatives that the Senate should immediately change its rules to eliminate the modern filibuster that has allowed Senators to block debate on and passage of legislation, and has prevented the democratic process from working as the Founding Fathers intended.
		